Citation Nr: 0946591	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  01-09 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for residuals of a 
craniotomy with residuals of anterior artery aneurysm removal 
with cognitive deficits. 

3. Entitlement to service connection for atherosclerosis, 
hypertension, and coronary artery disease (CAD).

4. Entitlement to service connection for dementia, claimed as 
due to nonservice-connected craniotomy with anterior artery 
aneurysm.  

5. Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder. 

6. Entitlement to service connection for residuals of a left 
elbow injury. 

7. Entitlement to service connection for 
osteopenia/osteoporosis. 

8. Entitlement to service connection for diabetes mellitus.  

9. Entitlement to service connection for obesity. 

10. Entitlement to service connection for chronic 
inflammation affecting the entire body.  

11. Entitlement to service connection for smoking addiction.  

12. Entitlement to service connection for gingivitis, and for 
periodontitis resulting in periodontal disease and false 
teeth.  

13. Entitlement to service connection for bronchitis, 
histoplasmosis, calcified granulomatous disease/emphysema, 
chronic obstructive pulmonary disease (COPD), and sleep 
apnea.  

14. Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).  

15. Entitlement to an initial rating for duodenitis with 
erosive gastritis in excess of 20 percent. 

16. Entitlement to an initial compensable rating for 
bilateral hearing loss.  

17. Whether there was clear and unmistakable error (CUE) in 
previous rating decisions denying service connection for 
bilateral CTS, residuals of a left elbow injury, chronic 
headaches, chronic mechanical low back pain, hypertension, 
CAD (also claimed as residuals of a myocardial infarction, 
heart disease, and atherosclerosis), diabetes mellitus, 
residuals of an aneurysm/dementia, bronchitis, and COPD with 
emphysema.  
REPRESENTATION

Veteran represented by:    The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, whose wife is his guardian and is the appellant, 
had active service from February 1974 to February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
that denied the benefits sought on appeal.  

Historically and by way of background, a September 2000 
rating decision denied service connection for an anterior 
artery aneurysm and for a low back disorder.  

An October 2001 rating decision granted service connection 
for bilateral hearing loss and for hemorrhoids, assigning 
each an initial noncompensable rating.  Service connection 
was also granted for duodenitis with erosive gastritis, which 
was assigned an initial 20 percent rating.  Service 
connection was denied for residuals of a left elbow injury 
and for dementia.  

A May 2003 rating decision granted service connection for 
bilateral tinnitus, which was assigned an initial 10 percent 
rating.  Service connection was denied for bronchitis, 
histoplasmosis, calcified granulomatous disease, COPD, 
emphysema, and sleep apnea.  Service connection was also 
denied for Helicobacter pylori with gastroesophageal reflux 
disease; a psychiatric disorder, to include a personality 
disorder; hypertension; CAD; and bilateral CTS.  

An August 2004 rating decision found no CUE in prior rating 
decisions denying service connection for bilateral CTS, 
residuals of a left elbow injury, chronic headaches, chronic 
mechanical low back pain, hypertension, CAD (also claimed as 
residuals of a myocardial infarction, heart disease, and 
atherosclerosis), diabetes mellitus, residuals of an 
aneurysm/dementia, bronchitis, and COPD with emphysema.  

A March 2005 rating decision denied service connection for 
osteopenia/osteoporosis, atherosclerosis, diabetes mellitus, 
obesity, chronic inflammation of the entire body system, 
smoking addition, gingivitis, and periodontitis resulting in 
periodontal disease and loss of teeth.  

An August 2005 Decision Review Officer's Report reflects that 
the Veteran and his wife agreed to an informal hearing in 
lieu of a formal hearing.  The appellant was, within 45 days, 
to attempt to obtain a nexus opinion from a physician linking 
the Veteran's aneurysm to service and if it could not be 
obtained, the appeal would continue.  The Board notes that no 
opinion from a physician was obtained.  

A December 2005 rating decision denied service connection for 
streptococcal pharyngitis, alcoholism and alcohol abuse, and 
neisseriaceal infections and disease with disseminated and 
systemic long term complications but no appeal was taken from 
those denials.  Also, the claim for service connection for 
status post craniotomy with status post anterior artery 
aneurysm removal with associated headaches reportedly 
remained denied because new and material evidence had not 
been submitted.  

A March 2006 rating decision denied service connection for 
post-traumatic stress disorder (PTSD) and an eating disorder 
but no appeal was taken from those denials.  A finding of 
incompetency was proposed.  A rating decision later in March 
2006 found the Veteran not to be competent to handle 
disbursement of his funds. 

In November 2006 the appellant claimed, on behalf of the 
Veteran, service connection for metabolic syndrome.  However 
this matter is not before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.  

Also, at the March 2008 BVA hearing the appellant made 
reference to possible kidney disease and seizures.  See pages 
43 and 44 of that transcript.  From this it is unclear 
whether the appellant wishes to pursue claims for service 
connection for kidney disease and seizures.  These matters 
are referred to the RO for clarification and any appropriate 
action.  

In May 2008 additional evidence, in the form of an extensive 
statement from the appellant and duplicate records, were 
received at the Board, together with a waiver of initial 
consideration of that evidence by the RO.  

The Veteran is service-connected for duodenitis with erosive 
gastritis, rated 20 percent disabling; bilateral tinnitus, 
rated 10 percent disabling; and noncompensable ratings are 
assigned for bilateral hearing loss and for hemorrhoids. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, because of the complexity of medical issues 
presented, the case was referred by the Board for a VHA 
opinion.  

The questions posed were: 

1.  Does the factual evidence contained in the 
Veteran's presently assembled medical records 
confirm a current diagnosis of hypertensive 
vascular disease (HVD)?

2.  If your response to question (1) is 
affirmative, did the currently diagnosed HVD have 
its clinical onset during the Veteran's period of 
active military service?  Please provide the 
medical reasoning for you conclusion, whether 
positive (i.e., in-service onset) or negative 
(i.e., post-service onset), based on the clinical 
findings of record.  

3.  Was the symptomatic onset of the Veteran's 
aneurysm of the anterior communicating artery 
(ACoA), which ruptured in May 1993, at a time 
during military service or post-service?  Please 
provide the medical basis for your conclusion.  

4.  Based on the features (i.e., anatomic, 
pathologies, etc.) of the Veteran's ruptured ACoA 
aneurysm, is it as likely as not that its 
etiologic basis (origin/pathogenesis and 
progression) be determined.  Please provide the 
medical basis for your conclusion.  

In February 2009 a VA cardiologist responded that the Veteran 
did have hypertensive vascular disease (HVD).  As to the 
second question, citation was made to blood pressure readings 
noted in the VHA request (incorrectly stating that the VHA 
request noted a reading of 140/80 in 1986 when the VHA letter 
actually, and correctly, stated the reading was 140/100).  It 
was stated that these military records were not available for 
review.  However, the Board had again reviewed the service 
treatment records and confirms that the blood pressure 
readings cited are, in fact, contained in the service 
treatment records. 

The February 2009 VA cardiology further stated that "[i]n 
the absence of records documenting the [Veteran's] 
cardiovascular status during military service a statement 
cannot be made as to whether the [Veteran] had the clinical 
onset of hypertension vascular disease while he was in the 
military service." 

Another VA Cardiology Medical Advisory Opinion states that, 
as to the first question (current existence of hypertensive 
disease) that "hypertension may have been present, at some 
point, in the 1 - 2 years prior to his MI and therefore could 
have contributed to that event [sic]."

It was also stated that "[i]n summary, it is reasonable to 
think that elevated BP was in some way contributory to his 
MI, although the magnitude of that contribution is unknown, 
particularly given his other risk factors for MI." It was 
further stated that "[t]herefore, some portion of the 
patient's 'current' cardiovascular disease can likely be 
attributed to hypertension [sic]."  

As to the second question (inservice incurrence) it was 
stated that "[b]ased on the available data, it is not 
possible to definitively answer this question" and that 
"[i]n summary, the available information does not permit a 
conclusive answer to this question [sic]. "

The third and fourth questions were posed to a VA 
neurosurgeon who stated that he was unable to provide an 
opinion due to a lack of necessary medical documentation. He 
stated that for a complete understanding of the case, 
additional records were needed for review and that those 
records were the "Complete Operative Note Report from May 
1993 describing the aneurysm procedure" and the "Surgeon's 
description of the character of the aneurysm." 

The neurosurgeon further stated that "[w]ithout reviewing 
these records, there is insufficient medical documentation 
to provide an opinion with a reasonable degree of medical 
probability and any opinion offered would be inconclusive." 

Thus, the operative note report from May 1993 describing the 
aneurysm procedure and the surgeon's description of the 
character of the aneurysm should be obtained.  Since the 
appellant has contended that all of the Veteran's claimed 
disorders arose from a common etiology, specifically 
untreated or inadequately treated infections during service, 
see pages 5-9 of the BVA hearing transcript, adjudication of 
the remaining issue on appeal will be deferred pending this 
development. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization form the appellant, the 
RO/AMC should obtain and associate with 
the claims file the operative note report 
from May 1993 describing the aneurysm 
procedure and the surgeon's description of 
the character of the aneurysm. 

2.  After the development requested in the 
first paragraph has been completed, the 
RO/AMC should review the evidence of 
record and determine whether there is 
sufficient medical evidence of record to 
decide the claims.  If there is 
insufficient medical evidence to decide 
the claims, the RO/AMC should afford the 
Veteran any indicated examination or 
obtain any necessary medical opinions.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

